Exhibit 10.5

THIRD AMENDMENT TO
LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of July 16, 2020, by and between OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement
(as defined below) or otherwise party thereto from time to time (each a “Lender”
and collectively, the “Lenders”) including Oxford in its capacity as a Lender
and SILICON VALLEY BANK, a California corporation with an office located at 3003
Tasman Drive, Santa Clara, CA 95054 (“Bank” or “SVB”) (each a “Lender” and
collectively, the “Lenders”), and CYTOKINETICS, INCORPORATED, a Delaware
corporation with offices located at 280 East Grand Avenue, South San Francisco,
CA 94080 (“Borrower”).

Recitals

A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of May 17, 2019 (as amended by that certain First
Amendment to Loan and Security Agreement, dated as of November 6, 2019, as
further amended by that certain Second Amendment to Loan and Security Agreement,
dated as of November 7, 2019, and as may be further amended from time to time,
the “Loan Agreement”).

B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.  

C.Borrower has requested that Collateral Agent and Lenders (i) modify Section
7.1 to permit Borrower to Transfer the Mavacamten Royalty (as defined below) and
the Acquired Intangibles (as defined in the RTW Funding Agreement) (as defined
below) and (ii) make certain other revisions to the Loan Agreement as more fully
set forth herein.

D.Collateral Agent and Lenders have agreed to amend certain provisions of the
Loan Agreement, but only to the extent, and subject to the terms and conditions
and in reliance upon the representations and warranties, set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

--------------------------------------------------------------------------------

 

2.Amendments to Loan Agreement.  

2.1Section 7.1 (Dispositions). Section 7.1 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

“7.1Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn out, obsolete or surplus
Equipment; (c) in connection with Permitted Liens, Permitted Investments and
Permitted Licenses; (d) from any Subsidiary of Borrower to Borrower or between
Loan Parties; (e) consisting of payments of taxes; (f) of cash and Cash
Equivalents (i) in connection with transactions not prohibited hereunder, in the
ordinary course of business and (ii) in connection with transactions that (A)
are approved by Borrower’s board of directors (to the extent Board approval is
required by Borrower’s policies or other organizational documents), (B) are
customary for the Borrower’s industry and (C) not otherwise prohibited
hereunder; (g) of the Mavacamten Royalty pursuant to the terms of the RTW
Royalty Purchase Agreement; (h) on the First Tranche Funding Date (as defined in
the RTW Funding Agreement), the Acquired Intangibles (as defined in the RTW
Funding Agreement) pursuant to the terms of the RTW Funding Agreement, and (i)
other Transfers of property having a book value not exceeding Five Hundred
Thousand Dollars ($500,000.00) in the aggregate during any fiscal year.
Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.1
shall not prohibit the purchase of, and any unwind or settlement or other
termination of any Permitted Call Spread Agreement.”

2.2Section 7.14. New Section 7.14 is hereby added to the Loan Agreement to read
as follows:

“7.14RTW Royalty Purchase Agreement. Amend or waive any terms of the RTW Royalty
Purchase Agreement unless (a) Borrower provides the Collateral Agent and Lenders
with not less than five (5) Business Days’ written notice (or such shorter
period as consented to by the Collateral Agent and the Lenders) and (b) the
Collateral Agent and the Lenders provide their prior written consent if the
amendment or waiver (i) is adverse to the Collateral Agent and the Lenders in
any material respect, (ii) impairs the rights of the Collateral Agent and the
Lenders under this Agreement in any material respect, or (iii) would otherwise
result in an Event of Default under this Agreement.”

2.3Section 7.15. New Section 7.15 is hereby added to the Loan Agreement to read
as follows:

“7.15RTW Funding Agreement. (a) issue a Funding Request (as defined in the RTW
Funding Agreement) to RTW pursuant to the RTW Funding Agreement unless (i)
Borrower provides the Collateral Agent and Lenders with not less than five (5)
Business Days’ written notice (or such short period as consented to by the
Collateral Agent and Lenders), and (ii) an Event of Default has not occurred and
is continuing, (b) amend or waive any terms of the RTW Funding Agreement or the
RTW Security Agreement, unless, in either case, (i) Borrower provides the
Collateral Agent and Lenders with not less than five (5) Business Days’ written
notice (or such shorter period as consented to by the Collateral Agent and the
Lenders) and (ii) the Collateral Agent and the Lenders provide their prior
written consent if the amendment or waiver (A) is adverse to the Collateral
Agent and the Lenders in any material respect, (B) impairs the rights of the
Collateral Agent and the Lenders under this Agreement in any material respect,
or (C) would otherwise result in an Event of Default under this Agreement, or
(c) at all times after a Funding Request is issued, permit the proceeds of
CK-274 Collateral to be comingled in a Collateral Account with other
Collateral.”

 

 

--------------------------------------------------------------------------------

 

2.4Section 13.1 (Definitions).  The following terms and their respective
definitions hereby are added to Section 13.1 of the Loan Agreement as follows:

“Acceptable Intercreditor Agreement” means an Intercreditor Agreement between
Collateral Agent and RTW, in form and substance reasonable satisfactory to
Collateral Agent and the Lenders, to be entered into on the First Tranche
Funding Date (as defined in the RTW Funding Agreement) pursuant to which the
Lien of Collateral Agent on behalf of the Lenders in the CK-274 Collateral
(other than the US IP Collateral) (as defined in the RTW Security Agreement)
shall be a second priority Lien subordinated to the first priority Lien of RTW
in the CK-274 Collateral and the exercise of remedies by Collateral Agent with
respect to the CK-274 Collateral shall be subject to a customary standstill
(subject to customary and reasonable exceptions thereto) prior to the Covenant
Fall Away Date (as defined in the RTW Security Agreement). For the sake of
clarity, the aforementioned standstill shall be limited to exercise of remedies
by Collateral Agent with respect to the CK-274 Collateral and shall not apply to
or impact Collateral Agent’s exercise of remedies with respect to any other
Collateral under this Agreement.

“CK-274 Collateral” means the Collateral (as defined in the RTW Security
Agreement).

“Mavacamten Collaboration Agreement” means the License Agreement (as defined in
the RTW Royalty Purchase Agreement).

“Mavacamten Royalty” means the Royalty (as defined in the RTW Royalty Purchase
Agreement), including, for the avoidance of doubt, all amounts payable in
respect thereof.  

“RTW” means Dolya Holdco 19 Designated Activity Company (in the process of
changing its name to RTW Royalty Holdings Designated Activity Company), a
designated activity company incorporated under the laws of Ireland under company
number 669527 and an Affiliate of RTW Investments, LP.

“RTW Funding Agreement” means that certain Funding Agreement, dated as of July
14, 2020, by and between Borrower and RTW, attached hereto as Annex I, and as
amended to the extent permitted by Section 7.15.

“RTW Royalty Purchase Agreement” means that certain Royalty Purchase Agreement,
dated as of July 14, 2020, by and between Borrower and RTW, attached hereto as
Annex II, and as amended to the extent permitted by Section 7.14.  

“RTW Security Agreement” means that certain Security Agreement, by and between
Borrower and RTW, to be executed and delivered pursuant to Section 4.3 of the
RTW Funding Agreement, in substantially the form attached hereto as Annex I, and
as amended to the extent permitted by Section 7.15.

2.5Section 13.1 (Definitions).  The defined term “Permitted Indebtedness” in
Section 13.1 of the Loan Agreement is hereby amended by amending and restating
subsection (j) thereof to read in its entirety as follows:

(j)(y) Indebtedness with respect to the RPI Royalty Purchase Agreement and the
RTW Royalty Purchase Agreement and (z) to the extent an Acceptable Intercreditor
Agreement has been executed and delivered by Collateral Agent and RTW, any
Indebtedness under the RTW Funding Agreement, provided that in each case no
Event of Default exists at the time of incurring such Indebtedness or would
result after giving effect thereto;”

 

 

--------------------------------------------------------------------------------

 

2.6Section 13.1 (Definitions).  The defined term “Permitted Liens” in Section
13.1 of the Loan Agreement is hereby amended by: (i) deleting the word “and” at
the end of clause (n) therein; (ii) amending and restating subsection (o)
thereof to read in its entirety as follows; and (iii) adding new subsections (p)
and (q) thereto to read in their entirety as follows:

(o)provided that an Acceptable Intercreditor Agreement has been executed and
delivered by Collateral Agent and RTW, the Lien of RTW in the CK-274 Collateral
pursuant to the RTW Security Agreement;

(p)subject to, and in accordance with, Section 1.4 of the RTW Royalty Purchase
Agreement, Liens on the Mavacamten Royalty and any proceeds thereof; and

(q)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (p), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase; except as
permitted under clause (m) of Permitted Indebtedness.”

2.7Exhibit A (Description of Collateral); Security Interest Release.  Exhibit A
of the Loan Agreement hereby is amended and restated in its entirety in the form
of Exhibit A attached hereto. The Collateral Agent and the Lenders hereby (a)
terminate and release in full all security interests and Liens granted by the
Borrower pursuant to the Loan Agreement and any other Loan Document in and on
(i) the Mavacamten Royalty and proceeds thereof and (ii) the rights of the
Borrower under the Mavacamten Collaboration Agreement to the extent such rights
relate to or otherwise affect the Mavacamten Royalty, and (b) agree to, promptly
upon the request of the Borrower, file Uniform Commercial Code amendment
statements to reflect the termination and release of such security interests and
Liens described in the immediately preceding clause (a).

2.8Exhibit C (Compliance Certificate).  Exhibit C of the Loan Agreement hereby
is amended and restated in its entirety in the form of Exhibit C attached
hereto.

3.Limitation of Amendment.

3.1The amendments set forth in Section 2 are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the Effective Date, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

 

 

--------------------------------------------------------------------------------

 

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Release. The Borrower hereby remises, releases, acquits, satisfies and forever
discharges the Lenders and Collateral Agent, their agents, employees, officers,
directors, predecessors, attorneys and all others acting or purporting to act on
behalf of or at the direction of the Lenders and Collateral Agent (“Releasees”),
of and from any and all manner of actions, causes of action, suit, debts,
accounts, covenants, contracts, controversies, agreements, variances, damages,
judgments, claims and demands whatsoever, in law or in equity, which any of such
parties ever had, now has or, to the extent arising from or in connection with
any act, omission or state of facts taken or existing on or prior to the date
hereof, may have after the date hereof against the Releasees, for, upon or by
reason of any matter, cause or thing whatsoever relating to or arising out of
the Loan Agreement or the other Loan Documents on or prior to the date hereof
and through the date hereof. Without limiting the generality of the foregoing,
the Borrower waives and affirmatively agrees not to allege or otherwise pursue
any defenses, affirmative defenses, counterclaims, claims, causes of action,
setoffs or other rights they do, shall or may have as of the date hereof,
including the rights to contest: (a) the right of Collateral Agent and each
Lender to exercise its rights and remedies described in the Loan Documents; (b)
any provision of this Amendment or the Loan Documents; or (c) any conduct of the
Lenders or other Releasees relating to or arising out of the Loan Agreement or
the other Loan Documents on or prior to the date hereof.

6.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery by electronic transmission (e.g. “.pdf”) of an
executed counterpart of this Amendment shall be effective as a manually executed
counterpart signature thereof.

7.Effectiveness.  This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of this Amendment by each
party hereto.

8.Condition Subsequent. As a condition subsequent to this Amendment, Borrower
agrees to promptly pay all of Lenders’ Expenses incurred in connection with this
Amendment and that Collateral Agent and each Lender may debit (or ACH) any
deposit accounts, maintained by Borrower or any Loan Party, including the
Designated Deposit Account for such Lenders’ Expenses in accordance with Section
2.3(d) of the Loan Agreement.

[Balance of Page Intentionally Left Blank]

 

 

 

 

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

COLLATERAL AGENT AND LENDER:

 

OXFORD FINANCE LLC

By: /s/ Collette H. Featherly

Name:Colette H. Featherly

Title:Senior Vice President

 

 

 

LENDER:

 

SILICON VALLEY BANK

By:/s/ Kristina Peralta

Name:Kristina Peralta

Title:Vice President

 

 

 

BORROWER:

 

CYTOKINETICS, INCORPORATED

By:/s/ Ching Jaw

Name:Ching Jaw

Title:Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Third Amendment to Loan and Security Agreement]

 

 

 